20-2118
     Olivares De Lizama v. Garland
                                                                                    BIA
                                                                               Straus, IJ
                                                                       A209 418 019/020

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            JOHN M. WALKER, JR.,
11            ALISON J. NATHAN,
12                 Circuit Judges.
13   _____________________________________
14
15   SARA NOEMI OLIVARES DE LIZAMA,
16   IKER EMANUEL LIZAMA-OLIVARES,
17            Petitioners,
18
19                     v.                                        20-2118
20                                                               NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26   FOR PETITIONERS:                   Manuel D. Gomez, Manuel D. Gomez
27                                      & Associates, New York, NY.
28
 1   FOR RESPONDENT:                Brian Boynton, Acting Assistant
 2                                  Attorney General; Cindy S.
 3                                  Ferrier, Assistant Director; Sarai
 4                                  M. Aldana, Trial Attorney, Office
 5                                  of Immigration Litigation, United
 6                                  States Department of Justice,
 7                                  Washington, DC.
 8
 9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13         Petitioners   Sara   Noemi   Olivares    De   Lizama    and    Iker

14   Emanuel Lizama-Olivares, natives and citizens of El Salvador,

15   seek review of a June 5, 2020, BIA decision affirming an April

16   26, 2018, decision of an Immigration Judge (“IJ”) denying

17   their application for asylum, withholding of removal, and

18   relief under the Convention Against Torture (“CAT”).                In re

19   Sara Noemi Olivares De Lizama, Iker Emanuel Lizama-Olivares,

20   Nos. A209-418-019/020 (B.I.A. June 5, 2020), aff’g Nos. A209-

21   418-019/020 (Immig. Ct. Hartford Apr. 26, 2018).             We assume

22   the   parties’   familiarity    with   the    underlying     facts    and

23   procedural history.

24         We have reviewed the IJ’s decision as modified by the

25   BIA, i.e., minus the IJ’s findings regarding whether Olivares

26   De Lizama’s proposed social groups were cognizable.           See Ming

                                        2
 1   Xia Chen v. Bd. of Immigr. Appeals, 435 F.3d 141, 144 (2d

 2   Cir. 2006).     The agency did not err in finding that Olivares

 3   De Lizama failed to establish her eligibility for relief based

 4   on gang extortion and threats or in denying her request for

 5   a continuance to submit corroborating affidavits.

 6       I.     Asylum and Withholding of Removal

 7       The applicable standards of review are well established.

 8   See 8 U.S.C. § 1252(b)(4)(B) (“[T]he administrative findings

 9   of fact are conclusive unless any reasonable adjudicator

10   would be compelled to conclude to the contrary[.]”); Weng v.

11   Holder, 562 F.3d 510, 513 (2d Cir. 2009) (reviewing factual

12   findings for substantial evidence and questions of law de

13   novo).    To establish eligibility for asylum and withholding

14   of removal, an applicant must establish past persecution or

15   a well-founded fear or likelihood of persecution on account

16   of “race, religion, nationality, membership in a particular

17   social     group,    or      political      opinion.”          8 U.S.C.

18   §§ 1158(b)(1)(B)(i), 1231(b)(3)(A); 8 C.F.R. §§ 1208.13(b),

19   1208.16(b).

20       The agency reasonably found that Olivares De                 Lizama

21   failed    to   establish   that   she    suffered    past   persecution

22   because   she   personally    experienced     only    one   unfulfilled

                                        3
 1   threat in El Salvador.       See Mei Fun Wong v. Holder, 633 F.3d

 2   64, 72 (2d Cir. 2011) (“[P]ersecution is an extreme concept

 3   that does not include every sort of treatment our society

 4   regards as offensive.” (internal quotation marks omitted));

 5   Ci Pan v. U.S. Att’y Gen., 449 F.3d 408, 412 (2d Cir. 2006)

 6   (recognizing that unfulfilled threats do not constitute past

 7   persecution).      Because       the    record   does   not   support   the

 8   conclusion that Olivares De Lizama endured past persecution,

 9   she was not entitled to a presumption of a well-founded fear

10   or likelihood of persecution and thus had the burden to

11   establish that she had such a fear on account of a protected

12   ground.     See 8 C.F.R. §§ 1208.13(b), 1208.16(b).

13       Olivares De Lizama did not carry that burden.                       She

14   proposed social groups consisting of single women and of her

15   family.     “To succeed on a particular social group claim, the

16   applicant must establish both that the group                    itself was

17   cognizable, and that the alleged persecutors targeted the

18   applicant    on   account   of    her      membership   in    that   group.”

19   Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014) (internal

20   quotation marks and citations omitted).             “The applicant must

21   . . . show, through direct or circumstantial evidence, that

22   the persecutor’s motive to persecute arises from [a protected

                                            4
 1   ground].”          Zhang v. Gonzales, 426 F.3d 540, 545 (2d Cir.

 2   2005).     The agency reasonably concluded that, even assuming

 3   Olivares      De    Lizama’s    social       groups    were     cognizable,   she

 4   failed to establish a nexus between the harm she fears and

 5   her    membership       in     those   groups       because      her    testimony

 6   demonstrated that the gang initiated each interaction with

 7   her and her family for financial gain or punishment for their

 8   lack of obeisance.           See Ucelo-Gomez v. Mukasey, 509 F.3d 70,

 9   73 (2d Cir. 2007) (“When the harm visited upon members of a

10   group is attributable to the incentives presented to ordinary

11   criminals rather than to persecution, the scales are tipped

12   away   from    considering       those       people    a   ‘particular     social

13   group[.]’”); Melgar de Torres v. Reno, 191 F.3d 307, 313–14

14   (2d    Cir.    1999)    (explaining          that     “random    violence”    and

15   “general      crime    conditions”       are    not    grounds    for    asylum).

16   Further, contrary to Olivares De Lizama’s contention, the BIA

17   did not err in citing Matter of A-B-, 27 I. & N. Dec. 316

18   (A.G. 2018), vacated, Matter of A-B-, 28 I. & N. Dec. 307

19   (A.G. 2021), because it did so solely for the long-settled

20   principle that it was not required to decide an issue that

21   was “unnecessary to the results [it] reach[ed].”                        I.N.S. v.

22   Bagamasbad, 429 U.S. 24, 25 (1976).

                                              5
 1         II. CAT Relief

 2         Unlike asylum and withholding of removal, protection

 3   under the CAT does not require a nexus to a protected ground.

 4   See 8 C.F.R. §§ 1208.16(c), 1208.17(a).               CAT applicants have

 5   the burden to show they would “more likely than not” be

 6   tortured by or with the acquiescence of government officials.

 7   Id. §§ 1208.16(c), 1208.18(a); see also Khouzam v. Ashcroft,

 8   361   F.3d   161,   168,    170–71    (2d   Cir.   2004).        The   agency

 9   reasonably    concluded      that     Olivares     De    Lizama     did    not

10   establish     a     likelihood       of     torture      with     government

11   acquiescence because her similarly situated family members

12   remain   unharmed      in    El      Salvador,     and    the     government

13   successfully prosecuted and imprisoned a gang member who had

14   extorted her family.        See Khouzam, 361 F.3d at 171 (holding

15   that for the purpose of “state action [under CAT], torture

16   requires only that government officials know of or remain

17   willfully blind to an act and thereafter breach their legal

18   responsibility to prevent it”); cf. Melgar de Torres, 191

19   F.3d at 313 (finding fear of future persecution weakened when

20   similarly    situated       family     members     remain       unharmed    in




                                           6
 1   petitioner’s native country).

 2        III. Continuance

 3        We review the agency’s denial of a continuance for abuse

 4   of discretion.   See Morgan v. Gonzales, 445 F.3d 549, 551 (2d

 5   Cir. 2006).    An IJ “may grant a motion for continuance for

 6   good cause shown,” 8 C.F.R. § 1003.29, and only “abuse[s] his

 7   discretion in denying a continuance if (1) his decision rests

 8   on an error of law (such as application of the wrong legal

 9   principle) or a clearly erroneous factual finding or (2) his

10   decision—though not necessarily the product of a legal error

11   or a clearly erroneous factual finding—cannot be located

12   within the range of permissible decisions,” Morgan, 445 F.3d

13   at   551–52   (internal   quotation   marks,   alterations,   and

14   citation omitted).      The IJ did not abuse his discretion in

15   denying a continuance because Olivares De Lizama had more

16   than five months to obtain affidavits from El Salvador and

17   because she could not show that corroborating affidavits

18   would change the outcome given that the IJ fully credited her

19   testimony without corroboration.      See id.; cf. Elbahja v.

20   Keisler, 505 F.3d 125, 129 (2d Cir. 2007) (concluding that an

21   IJ does not abuse his discretion by denying a continuance




                                     7
1   sought to pursue relief that is speculative).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court
8




                                  8